                Case 2:19-mj-00495-BNW Document 27
                                                26 Filed 07/13/20
                                                         07/06/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
     RACHEL L. KENT
 3   Special Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel. (702) 388-6336
 5   Fax. (702) 388-6418
     Rachel.Kent@usdoj.gov
 6   Representing the United States of America

 7                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,
 9
                    Plaintiff,                       Case No. 2:19-mj-00495-BNW
10
           v.                                        STIPULATION TO CONTINUE TRIAL
11
                                                     (Fifth Request)
     ROY PHILLIPS,
12
                    Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, and Rachel L. Kent, Special Assistant United States

17   Attorney, counsel for the United States of America, and Damian Sheets, Esquire, counsel

18   for Defendant, that the trial currently scheduled on July 8, 2020, be vacated and continued

19   to a date and time convenient to the Court, but no sooner than sixty (60) days.

20          This Stipulation is entered into for the following reasons:

21   1.     The parties are planning to move forward with a bench trial and need additional time

22          to prepare.

23   2.     Defendant is not incarcerated and does not object to a continuance.

24
              Case 2:19-mj-00495-BNW Document 27
                                              26 Filed 07/13/20
                                                       07/06/20 Page 2 of 3



 1   3.     Additionally, denial of this request for continuance could result in a miscarriage of

 2          justice.

 3   This is the fifth request for continuance filed herein.

 4   DATED this 30th day of June, 2020.

 5

 6                                                       Respectfully submitted,

 7                                                       NICHOLAS A. TRUTANICH
                                                         United States Attorney
 8
     /s/ Damian Sheets                                   /s/ Rachel Kent
 9
     DAMIAN SHEETS, ESQ.                                 RACHEL KENT
10   Counsel for defendant                               Special Assistant United States Attorney
     ROY PHILLIPS
11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                 2
                 Case 2:19-mj-00495-BNW Document 27
                                                 26 Filed 07/13/20
                                                          07/06/20 Page 3 of 3



 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6                             DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,

 8                   Plaintiff,                       Case No. 2:19-MJ-00495-BNW

 9          v.                                        STIPULATION TO CONTINUE TRIAL
                                                      (Fifth Request)
10   ROY PHILLIPS,

11                   Defendant.

12

13
            Based on the stipulation by the parties, the bench trial in this matter is hereby
14
     continued. IT IS HEREBY ORDERED that the bench trial in the above-captioned matter
15
                                                                                      Sept. 21, 2020
     currently scheduled for July 8, 2020 at 9:00 a.m., be vacated and continued to
16
     at 9:30. AM.
17
                       July 13, 2020
            DATED:
18

19

20

21                                                HONORABLE BRENDA N. WEKSLER
                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24
                                                 3
